210	                  December 14, 2017	                No. 63

           IN THE SUPREME COURT OF THE
                 STATE OF OREGON

                       Ben UNGER,
                Mary Geddry, John Booker,
                 and Marie Bowers Stagg,
                        Petitioners,
                             v.
                   Ellen ROSENBLUM,
             Attorney General, State of Oregon,
                        Respondent.
           (S065159 (Control), S065160, S065163)

   En Banc
   On petitions to review ballot title filed July 28, 2017; con-
sidered and under advisement on September 26, 2017.
  Steven C. Berman, Stoll Stoll Berne Lokting & Shlachter,
PC, Portland, filed the petition and reply and supplemental
memoranda on behalf of petitioner Unger.
  Ann B. Kneeland, Eugene, filed the petition and reply
and supplemental memoranda on behalf of petitioners
Geddry and Booker.
   Jill Gibson, Gibson Law Firm, LLC, Portland, filed the
petition and reply and supplemental memoranda on behalf
of petitioner Stagg.
   Greg Wasson, pro se, Salem, filed the supplemental mem-
orandum on behalf of amicus curiae himself.
    Shannon T. Reel, Assistant Attorney General, Salem,
filed the answering memorandum on behalf of respondent.
Christopher A. Perdue, Assistant Attorney General, Salem,
filed the supplemental memorandum on behalf of respon-
dent. Also on the answering and supplemental memoranda
were Ellen F. Rosenblum, Attorney General, and Benjamin
Gutman, Solicitor General.
   LANDAU, J.
   The petitions to review the ballot title are dismissed.
Cite as 362 Or 210 (2017)	211
212	                                      Unger v. Rosenblum

	        LANDAU, J.
	        This case comes to us as a ballot title challenge.
But, because of its unusual procedural posture, we asked the
parties for briefing on our authority even to undertake it. In
brief, the issue is this: Does the Oregon Supreme Court have
authority to consider a ballot title challenge if the under-
lying initiative measure has not satisfied all the statutory
prerequisites for obtaining a ballot title in the first place?
For the reasons that we spell out in this opinion, the answer
to that question is no. We therefore dismiss the ballot title
challenge without addressing its merits.
    I.  OVERVIEW OF OREGON’S INITIATIVE PROCESS
	        We begin with an overview of the initiative process,
to provide context for the facts of this case and our dispo-
sition of the issue we have mentioned. Article IV, section
1(2)(a), of the Oregon Constitution provides that the people
of the state possess the power to “initiate” lawmaking inde-
pendently of the legislature. That is, they have the power to
propose statutes and amendments to the constitution, which
will go into effect if approved by a sufficient number of vot-
ers at a statewide election. Id.
	         The Oregon Constitution places a number of
requirements and conditions on the exercise of the initia-
tive power. First, a measure may not be submitted to a vote
until supported by a petition signed by a specified number of
qualified voters equal to a percentage of the total number of
votes cast for all candidates for governor at the last election
at which the governor was elected to a four-year term; the
percentage depends on whether the measure is statutory or
constitutional. Or Const, Art IV, § 1(2)(b), (c). Second, the
petition must be filed with the Secretary of State “not less
than four months before the election at which the proposed
law or amendment to the Constitution is to be voted upon.”
Id. at § 1(2)(e). Third, the petition must include the full text
of the proposed amendment. Id. at § 1(2)(d). Fourth, it must
“embrace one subject only and matters properly connected
therewith.” Id.
	        The constitution also imposes limitations on the
exercise of the initiative power when it is used to amend the
Cite as 362 Or 210 (2017)	213

constitution. Of relevance to this case, Article XVII, section
1, provides that when two or more amendments are submit-
ted to the voters in the same election, “they shall be so sub-
mitted that each amendment shall be voted on separately.”
In Armatta v. Kitzhaber, 327 Or 250, 277, 959 P2d 49 (1998),
this court held that separate-vote requirement of Article
XVII, section 1, means that a single initiative measure can-
not “effect two or more changes that are substantive and
not closely related * * * because it would prevent the voters
from expressing their opinions as to each proposed change
separately.”
	        The constitution expressly authorizes the legisla-
ture to prescribe “[t]he manner of exercising” the initiative
power by “general laws,” that is, by statutes. Or Const, Art
IV, § 1(5). See generally Caruthers v. Kroger, 347 Or 660, 664,
227 P3d 723 (2010) (“[T]he constitution empowers the legis-
lature with the authority and responsibility of fleshing out
the [initiative] process.”). Pursuant to that constitutional
authority, the legislature enacted ORS chapter 250, which
provides a comprehensive statutory process for placing pro-
posed initiative petitions on the ballot and ensuring compli-
ance with constitutional requirements and conditions. The
legislature also authorized the Secretary of State to adopt
administrative rules necessary to administer the state’s
election laws, ORS 246.110 and ORS 246.150. It also more
specifically authorized the secretary to adopt rules neces-
sary to carry out specific provisions of ORS chapter 250. See,
e.g., ORS 250.015(1); ORS 250.045(3); ORS 250.067(5).
	        In brief, the law requires that individuals who pro-
pose a statewide initiative measure, known as “chief peti-
tioners,” file with the Secretary of State a “prospective peti-
tion,” which consists of the text of the proposed measure
along with the signatures of at least 1,000 electors. ORS
250.045(1). Once the secretary has received a prospective
petition and verified the sponsorship signatures, the secre-
tary forwards it to the Attorney General. ORS 250.065(2).
The Attorney General then has five days in which to prepare
a draft ballot title—that is, a three-part summary of the
proposed measure and its major effects stated in the form of
(1) a caption of no more than 15 words; (2) a “yes” and “no”
214	                                     Unger v. Rosenblum

vote result statement of no more than 25 words explaining
the consequences of a “yes” and “no” vote; and (3) a summary
of no more than 125 words. ORS 250.035(2). The secretary
then provides notice of the public’s right to submit written
comments on the draft ballot title. ORS 250.067(1). After
receiving any comments, the secretary forwards them to the
Attorney General. Id. The Attorney General then considers
those comments and certifies either the original draft ballot
title or a revised ballot title. ORS 250.067(2).
 	        Electors who previously commented on the draft
ballot title and who are dissatisfied with the certified ballot
title may seek review in the Supreme Court. ORS 250.085(2).
Any such electors are required to file a petition for judicial
review within 10 business days of the Attorney General’s
certification of the ballot title. ORS 250.085(3)(a). And the
elector must notify the Secretary of State in writing the fol-
lowing business day that the petition has been filed. ORS
250.085(4).
	        The Supreme Court reviews the Attorney General’s
certified ballot title to determine whether it substantially
complies with the statutory requirements as to its form and
content. ORS 250.085(5). In conducting that review, the
court is constrained not to consider any argument not pre-
viously submitted in written comments to the Secretary of
State on the draft ballot title, unless the arguments concern
wording in the ballot title that was added after that stage
in the process. ORS 250.085(6). If the court determines that
the challenged ballot title substantially complies with the
statutory requirements, the court certifies the ballot title
to the secretary. ORS 250.085(8). If the court determines
that the challenged ballot title does not substantially com-
ply, then the court refers the ballot title to the Attorney
General for modification. Id. The final, certified ballot title
then is placed on the cover of the initiative petition, which
is required before chief petitioners may solicit signatures in
support of the measure. ORS 250.045(6).
	       During the ballot title process, the Secretary of
State reviews the prospective petition for compliance with
the requirements of Article IV, section 1, and Article XVII,
section 1, including that a proposed measure does not
Cite as 362 Or 210 (2017)	215

contain more than one amendment. OAR 165-014-0028(1).
The secretary solicits comments from the public on those
issues at the same time that the Attorney General is draft-
ing the ballot title. OAR 165-014-0028(2), (3). Those com-
ments are submitted during the same time for submitting
comments on the Attorney General’s draft ballot title. OAR
165-014-0028(3). After reviewing the comments, the secre-
tary notifies the chief petitioners of the results of his or her
review. OAR 165-014-0028(4). If the secretary determines
that a proposed initiative measure does not satisfy consti-
tutional requirements, he or she will not approve the cover
and signature sheet that contains the certified ballot title
and that enables chief petitioners to collect signatures in
support of the proposed measure. OAR 165-014-0028(5). If
an elector is dissatisfied with the secretary’s determination,
judicial review is available in Marion County Circuit Court.
ORS 246.910; OAR 165-014-0028(6).
	         Although an initiative petition may be filed at any
time, once it has been filed, a number of deadlines come
into play. Those deadlines are of two types. First, there is a
sequence of deadlines that are defined from the date of the
filing itself and from various stages in the process from that
step forward. Once the Attorney General receives a copy
of the prospective petition, for example, he or she has five
business days in which to provide a draft ballot title. ORS
250.065(3). Written comments on the draft must be deliv-
ered to the Secretary of State within 10 business days after
that. ORS 250.067(1). The Attorney General then has 10
business days to consider the comments and respond with a
certified ballot title. ORS 250.067(2)(a). When the Attorney
General certifies a ballot title, an elector seeking Supreme
Court review must file a petition within 10 business days.
ORS 250.085(3)(a).
	        Second, other deadlines are imposed by reference
to the date of the regular general election. According to
Article IV, section 1(4)(c), elections on initiative measures
are held “at the regular general elections,” which are held
biennially. Or Const, Art II, § 14. The deadline for filing a
circulated initiative petition with the Secretary of State,
together with the required number of supporting signatures,
216	                                                   Unger v. Rosenblum

is “not less than four months before the election.” Or Const,
Art IV, § 1(2)(e). In other words, regardless of when a pro-
spective initiative petition is filed, the process must be
completed—the collection of 1,000 sponsorship signatures,
the certification of a ballot title, the secretary’s certification
as to constitutional requirements, and the collection of the
required number of signatures on the circulating petition—
no later than four months before the next regular general
election.1
                                  II. FACTS
	        With that background in mind, we turn to the facts.
Although undisputed, they are unfortunately somewhat
complex. On September 22, 2015, chief petitioners Geddry
and Booker filed a prospective initiative petition with the
Secretary of State for inclusion on the November 2016 gen-
eral election ballot. The secretary assigned the prospective
petition an identification number, IP 55 (2016). The details
of the measure itself are not relevant to this opinion; suffice
it to say that, if adopted, it would have amended Article I
of the state constitution to add, among other things, a new
section declaring that certain local enactments are immune
from state and federal preemption. IP 55 (2016) § 3. The chief
petitioners collected the required 1,000 sponsorship signa-
tures and submitted them to the secretary on February 9,
2016.
	       The secretary verified the sponsorship signatures
and then forwarded the text of IP 55 (2016) to the Attorney
General for drafting of the ballot title. The Attorney General
issued a draft ballot title on March 3, 2016.
	        At the same time, the secretary solicited comments
on whether the text of IP 55 (2016) complied with the consti-
tutional requirements for proposed initiative petitions. The
Attorney General opined that the proposed initiative did not
	1
      Other deadlines are similarly defined in terms of a specified number of
days counted back from a regular general election. ORS 250.127(1) requires the
filing of a financial impact estimate 99 days before the election. The statute then
provides that the Secretary of State must certify the financial impact estimate no
later than 90 days before the election. ORS 250.127(4). And the deadline for filing
a petition to review the legal sufficiency of a financial impact statement is 85 days
before the election. ORS 250.131(2).
Cite as 362 Or 210 (2017)	217

comply with the constitutional procedural requirements of
Article XVII, section 1. The Secretary of State agreed with
the Attorney General and notified the chief petitioners that
she would decline to issue a certified ballot title or approve
the proposed initiative for circulation.

	        Chief petitioners Geddry and Booker initiated an
action in Marion County Circuit Court, on May 31, 2016,
requesting judicial review of the Secretary of State’s refusal
to certify IP 55 (2016). On July 8, 2016, the deadline for sub-
mitting a petition with constitutionally required signatures
for the November 2016 election passed. Four months later,
the November 2016 election was held. Six months after that,
on May 4, 2017, the trial court entered a general judgment
declaring that IP 55 (2016) did, in fact, satisfy “all proce-
dural constitutional requirements,” contrary to the determi-
nation of the secretary.

	        Of course, the problem was that both the constitu-
tional deadline for submitting initiative petition signatures
and the November 2016 election itself had already passed by
that time. The trial court nevertheless ordered the Secretary
of State simply to assign a new initiative petition number to
IP 55 (2016) for the November 2018 election cycle and to
certify that the measure complied with constitutional proce-
dural requirements—in effect, to pick up where the measure
would have been had the secretary certified the measure
back in 2016, only now in the 2018 election cycle.

	       The Secretary of State appealed the trial court’s
judgment, and that appeal currently is pending before the
Court of Appeals in Geddry v. Richardson (A164828). The
secretary also sought a stay of the trial court’s judgment. The
Appellate Commissioner issued a stay, but he imposed sev-
eral conditions. One of the conditions was that the Attorney
General issue a certified ballot title, which any elector who
had earlier submitted comments on IP 55 (2016) could chal-
lenge before this court.

	       The Secretary of State assigned a new number to
IP 55 (2016). The measure is now known as IP 29 (2018).
The text of IP 29 (2018) is the same as IP 55 (2016). No
218	                                                   Unger v. Rosenblum

chief petitioner filed a new petition with the secretary.2 No
one submitted 1,000 sponsorship signatures in support of
the measure as a prospective petition. The Attorney General
did not issue a draft ballot title for comment. No notice was
sent out, and no new comments were received. The Attorney
General simply certified, as instructed by the Appellate
Commissioner, a ballot title for IP 29 (2018) on the basis of
comments that had been submitted back in 2016.
	        Petitioners Unger and Stagg, who submitted com-
ments on the Attorney General’s draft ballot title in 2016,
along with chief petitioners Geddry and Booker, now seek
review of the legal sufficiency of the certified ballot title for
IP 29 (2018). In response, the Attorney General suggested
that this ballot title proceeding was not properly before
us, because the expiration of the deadline for submitting
initiative petition signatures on IP 55 (2016) had passed,
which, in effect, killed the measure and mooted any claims
about its constitutional significance. We perceived an addi-
tional potential impediment to our review of the dispute
concerning the adequacy of the ballot title for IP 29 (2018).
Accordingly, we requested simultaneous briefing from the
parties to address two questions:
    	 “(1)  The Supreme Court’s authority in ballot title
    review proceedings is limited. See Sizemore v. Myers, 327
    Or 71 (1998) (“[T]his court’s authority to review a ballot
    title extends only to those cases in which the statutory pre-
    requisites to review have been satisfied.”). Have the statu-
    tory prerequisites to review been satisfied with respect to
    the proposed initiative petition that has been renumbered
    and designated as initiative petition (IP) 29 (2018)?
    	 “(2)  Does the disposition of the case currently pending
    before the Court of Appeals with respect to IP 55 (2016),
    Geddry v. Richardson (A164828), bear on this court’s
    authority to address IP 29 (2018)?
	       In response to those questions, the Secretary of
State takes the position that this court lacks authority to

	2
       In fact, the secretary’s database of filed initiatives and referenda lists IP
29 (2018) as having been filed back in 2015, on the same date as the filing for
IP 55 (2016). See http://egov.sos.state.or.us/elec/web_irr_search.record_detail?p_
reference=20180029..LSCYYY29 (last accessed December 7, 2017).
Cite as 362 Or 210 (2017)	219

address the legal sufficiency of the ballot title for IP 29
(2018), because none of the statutory prerequisites have
been satisfied. The secretary points out that no new mea-
sure was filed and no sponsorships were gathered for a 2018
initiative petition. Instead, the earlier measure, IP 55 (2016)
was simply renumbered, in accordance with the trial court’s
instruction. The secretary urges us to dismiss this ballot
title proceeding. In the alternative, he suggests that we hold
this proceeding in abeyance pending the outcome of the
Court of Appeals matter in Geddry v. Richardson (A164828).
	        Petitioner Unger likewise argues that, once the
deadline for submitting signatures on a measure for a par-
ticular election has passed, that measure is dead. He con-
tends that, if chief petitioners wish to place IP 29 (2018) on
the ballot for the November 2018 election, they need to file
a new petition, collect the required number of sponsorship
signatures, and begin the process anew for the current two-
year election cycle. He asks us to dismiss this proceeding.
Petitioner Stagg also argues that we lack authority to review
the sufficiency of the ballot title for IP 29 (2018), because no
such petition ever has been filed with the Secretary secre-
taryof State.
	        Chief petitioners Geddry and Booker contend that
all statutory prerequisites have been satisfied to authorize
this court to review the ballot title for IP 29 (2018). In so con-
tending, however, they mention only the statutory provisions
pertaining to Supreme Court review, namely, ORS 250.085.
With respect to the second question, they acknowledge that
this ballot title proceeding could become moot if the Court of
Appeals were to reverse the trial court while this proceed-
ing remained pending. But they contend that, in the mean-
time, this case is “ripe” for judicial review. And they vigor-
ously oppose holding this case in abeyance until the Court of
Appeals resolves Geddry v. Richardson (A164828), because
doing so would “consume most or all of the time for gather-
ing signatures in the 2018 election cycle, and thus amount
to a sub silentio squashing of [IP 29 (2018)].”
                       III. ANALYSIS
	        This court has explained that the ballot-title review
process is entirely a “creature of statute” and that the court’s
220	                                         Unger v. Rosenblum

role in that process is limited to cases in which all relevant
statutory requirements have been met. Sizemore v. Myers,
327 Or 71, 74, 957 P2d 577 (1998), is directly on point. In that
case, an elector petitioned this court to review a ballot title
that had been certified by the Attorney General. The problem
was that the petitioner had failed to notify the Secretary of
State of the petition in a timely manner, as required by stat-
ute. ORS 250.085(4). The chief petitioners intervened in the
ballot title proceeding, arguing that it should be dismissed
because of the petitioner’s failure to provide timely notice to
the secretary. According to the intervenors, the failure to
comply with the statutory notice requirement amounted to
a jurisdictional defect that prevented the court from exercis-
ing authority to review the ballot title. Id. at 73-74.
	        This court concluded that the failure to comply with
the statutory notice requirement was not, strictly speaking,
“jurisdictional,” but it nevertheless required dismissal:
   “Ballot title proceedings are entirely a creature of stat-
   ute. A party’s right to review, the bases on which it can be
   obtained, the grounds on which an objection to a ballot title
   may be sustained, and the scope of this court’s authority to
   modify a ballot title are prescribed by statute. * * * Thus,
   this court’s authority to review a ballot title extends only to
   those cases in which the statutory prerequisites to review
   have been satisfied.”
Id. at 74 (emphasis added). The “statutory arrangement” for
obtaining a ballot title, the court emphasized, amounted to
“limits on its authority.” Id. at 75. Because it was undisputed
that the petitioner had failed to comply with one of the statu-
tory prerequisites to ballot-title review, the court concluded,
the ballot title proceeding had to be dismissed. Id.
	        To the same effect is Mabon v. Myers, 329 Or 1, 6,
984 P2d 278 (1999). Citing its decision in Sizemore, the court
again dismissed a ballot title proceeding when a petitioner
failed to satisfy statutory notice requirements.
	       In a related vein, in Girard/Edelman v. Myers, 334
Or 114, 45 P3d 934 (2002), the court refused to correct an
error in a ballot title that the Attorney General identified,
because no one had raised the error with Secretary of State,
as required by ORS 250.085(6). The court explained that,
Cite as 362 Or 210 (2017)	221

because no one had previously identified the error, “the
authority” to address it “does not rest with this court.” Id. at
117.
	         From the foregoing authorities this much is clear:
If a petitioner fails to satisfy the statutory prerequisites for
ballot-title review, this court lacks authority to proceed. The
question remains, however, whether the statutory prerequi-
sites for ballot-title review include any and all steps that pre-
cede this court’s review or are limited solely to those require-
ments and conditions that follow the Attorney General’s
issuance of a certified ballot title. That is a question of stat-
utory construction, which we resolve by examining the text
of the relevant statutes in context, along with any pertinent
legislative history, relevant case law, and other aids to con-
struction. State v. Gaines, 346 Or 160, 171-73, 206 P3d 1042
(2009). Especially relevant to this proceeding is the princi-
ple that we do not consider the meaning of a statute in a vac-
uum; rather, we consider all relevant statutes together, so
that they may be interpreted as a coherent, workable whole.
Lane County v. LCDC, 325 Or 569, 578, 942 P2d 278 (1997)
(“[W]e construe each part [of a statute] together with the
other parts in an attempt to produce a harmonious whole.”).
	        With that principle in mind, the answer is straight-
forward. The various requirements set out in ORS chapter
250 cannot be viewed in isolation. Each is expressly tied to
a series of interlinked steps. As we have noted, for exam-
ple, the timing of each statutory requirement for obtain-
ing a ballot title is keyed to a prior step. Once the Attorney
General receives a copy of the prospective petition, he or
she has five business days in which to provide a draft ballot
title. ORS 250.065(3). Written comments on the draft must
be delivered to the Secretary of State within 10 business
days after that. ORS 250.067(1). The Attorney General then
has 10 business days after that to consider the comments
and respond with a certified ballot title. ORS 250.067(2)(a).
Once the Attorney General certifies a ballot title, an elector
seeking Supreme Court review must file a petition within 10
business days after that. ORS 250.085(3).
	       The various stages in the process are intercon-
nected in other ways, as well. ORS 250.085(6), for instance,
222	                                      Unger v. Rosenblum

provides that this court cannot consider arguments asserted
in a ballot title challenge that were not previously presented
in writing to the Secretary of State pursuant to ORS 250.067.
And, as we have noted, this court has concluded that a fail-
ure to comply with that early-stage requirement deprives
this court of authority to review the legal sufficiency of the
ballot title. Girard/Edelman, 334 Or at 117.
	        In sum, it is the entirety of the statutory process
that is relevant to determining this court’s authority to
engage in ballot title review, not the specific requirements
of ORS 250.085 in isolation. As this court explained in Wal-
Mart Stores, Inc. v. City of Central Point, 341 Or 393, 399
n 6, 144 P3d 914 (2006), referring to the significance of
its decision in Sizemore, the requirements of ORS chapter
250 “effectively imposed limits on the court’s authority—
created by the statutory scheme itself—to review ballot titles.”
(Emphasis added.)
	         Whether that means that any failure to comply with
statutory requirements—no matter how arguably trivial in
that larger statutory scheme—we leave for another day. In
this case, the failure to comply with statutory requirements
was substantial. Although the Attorney General certified a
ballot title, none of the statutorily required prerequisites to
taking that action had been satisfied. No one filed a prospec-
tive petition for IP 29 (2018). No one obtained the required
1,000 sponsorship signatures. The Attorney General did not
prepare a draft ballot title for IP 29 (2018). No one was given
the opportunity to comment on it. The Attorney General sim-
ply certified a ballot title for the measure, as instructed by
the Appellate Commissioner. And petitioners and chief peti-
tioners sought review of that certified ballot title. Given that
this court’s authority to review the legal sufficiency of a bal-
lot title “extends only to those cases in which the statutory
prerequisites to review have been satisfied,” Sizemore, 327
Or at 74, this court lacks authority to act on those petitions.
	        Chief petitioners Geddry and Booker insist that all
statutorily required prerequisites have, in fact, been satis-
fied in that they filed a prospective petition for IP 55 (2016),
obtained the requisite number of sponsorship signatures
for that measure, and obtained a draft ballot title from the
Cite as 362 Or 210 (2017)	223

Attorney General on which public comments were received.
Their argument, however, rests on the premise that it is of
no moment that the constitutional deadline for supplying
initiative petition signatures on that measure passed last
year, as did the election itself in November 2016. As chief
petitioners see it, IP 55 (2016) is in actuality the measure
before us; it has simply been given a new number. According
to chief petitioners, nothing in the law constrains them to
complete the process within any particular two-year elec-
tion cycle.
	         Chief petitioners are mistaken in their understand-
ing of how the initiative process works. Taken together, the
statutory and constitutional process that we have described
contemplates that it must be completed by the prescribed
deadlines in reference to each “regular general election.” In
the phrasing common to this area, that is referred to as an
“election cycle.” A measure filed in an election cycle must
satisfy all statutory and constitutional requirements and be
placed on the ballot in that election cycle. Thus, for exam-
ple, if the proponents of a given measure fail to collect the
required number of signatures by the constitutional dead-
line of four months before the next regular general election,
Or Const, Art IV, § 1(2)(e), their measure effectively expires
for failure to satisfy that particular requirement. If they
wish to put their measure on the ballot at another election,
they have to start over during the next election cycle.
	        That is certainly the way that this court has con-
strued the law. It has concluded, for example, that chal-
lenges regarding the certification of a measure become
moot once the election cycle for that measure has passed.
On point in that regard is Kerr v. Bradbury, 340 Or 241,
131 P3d 737 (2006). In that case, the Secretary of State had
approved an initiative petition, but plaintiffs sought judicial
review, asserting that it failed to comply with the “full-text”
requirement of Article IV, section 1. The Marion County
Circuit Court agreed with the secretary, but the Court of
Appeals reversed. Kerr, 340 at 241. By the time that the case
reached the Supreme Court, however, the regular general
election had passed. The chief petitioners pressed the court
to rule on the merits of the full-text issue anyway, but this
224	                                        Unger v. Rosenblum

court refused, concluding that, with the passage of the regu-
lar general election, the matter had become moot. Id. at 245.
	        The same thing happened in Dale v. Bradbury, 330
Or 567, 10 P3d 944 (2000). In that case, the Court of Appeals
determined that an initiative measure violated the separate-
amendment requirement of Article XVII, section 1, and
consequently could not be circulated. See Dale v. Keisling,
167 Or App 394, 999 P2d 1229 (2000). The chief petitioners
sought review in this court. In the meantime, the deadline
for submitting initiative petition signatures for that election
cycle passed. This court dismissed the petition for review,
because the case was moot.
	        That is also, it bears noting, the way that the
Secretary of State has interpreted the law. The State
Initiative and Referendum Manual—which the secretary
adopted as an administrative rule, OAR 165-014-0005—
plainly provides:
   “To ensure uniformity within a petition cycle and to avoid
   voter confusion only one petition cycle will be approved for
   circulation during a two year period. Approval to circulate
   for the 2018 cycle will not be given until after July 8, 2016,
   the deadline to submit signatures for the 2016 General
   Election.”
Id. at 3. The Manual goes on to state that, “[i]f the filing
deadline has passed and chief petitioners failed to submit
enough valid signatures, the petition is void.” Id. at 14.
	         Interpreting the law in that way only makes sense.
In fact, a number of anomalies would attend reading the law
as chief petitioners propose. Take this case, for example, in
which the Attorney General certified a ballot title for IP 29
(2018) based on comments that had been submitted concern-
ing IP 55 (2016), which had been circulated the year before.
In fact, no one has yet had an opportunity to comment on
IP 29 (2018). Moreover, the process of simply renumber-
ing the measure and certifying it on the basis of comments
from the last election cycle precludes any electors who have
more recently become eligible to vote during the interven-
ing period from participating in the process. Likewise, it
forecloses anyone from taking into account any intervening
changed circumstances or modifications to relevant law. We
Cite as 362 Or 210 (2017)	225

find it highly unlikely that the legislature and the framers
of Article IV, section 1, intended the law to work like that.
	         Chief petitioners have not cited any rule, statute,
or constitutional provision suggesting that proponents of a
given measure have an indefinite amount of time to com-
plete the initiative process, and we are aware of none. In
fact, the tightly crafted, interconnected series of deadlines
that we have described strongly declares the contrary to be
the case. Thus, to the extent that chief petitioners contend
that they have fully complied with all statutory prerequi-
sites to ballot title review based on their efforts with respect
to IP 55 (2016), that contention is unavailing, because, with
the passage of the deadline for producing initiative petition
signatures for the 2016 regular general election, that mea-
sure failed.
	        It could be argued that our decision in this case
necessarily means that the trial court erred in ordering the
Secretary of State to assign a new initiative petition num-
ber to IP 55 (2016) and approve the renumbered measure
for circulation, long after the deadline passed for submit-
ting signatures for the 2016 election cycle, which effectively
determines the issues currently pending before the Court of
Appeals in Geddry v. Richardson (A164828). That may be.
But, as this court explained in Crew/Garcia v. Myers, 336
Or 635, 638-39 n 3, 89 P3d 1181 (2004), “it is this court’s
obligation to assure itself in each case that it in fact has the
authority to proceed.” In this case, for the reasons that we
have given, we do not have authority to proceed.
	        In short, although the Attorney General issued a
certified ballot title, the fact remains that a number of stat-
utory prerequisites to this court’s review of the legal suffi-
ciency of that ballot title have not been satisfied. We there-
fore lack authority to proceed.
	       The petitions to review the ballot title are dismissed.